Citation Nr: 0733928	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Husband of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service in the U.S. Navy from February 
1983 to October 1988.  She had subsequent service in the U.S. 
Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied entitlement to service connection for PTSD.  The 
veteran's disagreement with this rating decision led to this 
appeal.

On June 21, 2007, the veteran testified before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  At the time of the 
Board hearing, the Board held the record open for 30 days in 
order to allow the veteran to submit a statement from her 
mother.  After the 30 days had elapsed, the veteran's claim 
for service connection for PTSD was denied in a September 12, 
2007 Board decision.  

Subsequent to the decision, however, the Board received 
evidence which showed that the veteran had submitted the 
letter to VA within the 30 day period.  In light of this 
newly received evidence, the Board vacated the September 12, 
2007 decision regarding entitlement to service connection for 
PTSD.  See 38 C.F.R. § 20.904.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted in the introduction, after the Board hearing, the 
veteran submitted a letter from her mother.  In this letter, 
the mother documented that the veteran informed her in August 
1989 that she was raped in service and that the veteran's son 
born in October 1988 was a product of that rape.  The mother 
also included in the letter the last name and rank of the 
person the veteran had stated had committed the personal 
assault.  The mother further noted that the veteran used this 
man's last name as part of the son's given name, and included 
a copy of the son's birth certificate to prove this.  

The veteran did not waive consideration of this evidence by 
the agency of original jurisdiction.  Therefore, the appeal 
must be remanded in order that the AMC/RO may consider this 
evidence and issue a supplemental statement of the case.  See 
38 C.F.R. §§ 19.31, 20.1304.

Upon remand, the Board also finds that the veteran's appeal 
warrants additional development.  The veteran should be 
provided with an additional notification letter that complies 
with the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  This notification letter 
should be specifically tailored to the veteran's claim of 
PTSD based on personal assault and provide her with notice of 
the types of evidence that may be used to collaborate the 
veteran's account of the stressor incident.  See 38 C.F.R. 
§ 3.304(f)(3).  In addition, this letter should provide 
notice of how to establish a disability rating and effective 
date as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The AMC/RO should further ensure compliance with all 
development requirements for a PTSD claim based on personal 
assault outlined in M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.  Specifically, based on the rank and last name 
provided by the veteran's mother in her July 2007 letter, the 
AMC/RO should seek to confirm that a man of that last name 
and rank worked in same hospital as the veteran, at the time 
that the veteran states the rape occurred.  The veteran has 
stated that the rape took place in December 1987 or January 
1988.

The claims folder includes records from the U.S. Postal 
Service (USPS), including from the U.S. Postal Service 
Employee Assistance Program.  At the time the Board hearing, 
the veteran also submitted evidence that she had applied for 
disability retirement from the USPS and for disability 
benefits from the Social Security Administration (SSA).  As 
it is not clear that the claims file includes all available 
USPS and SSA records, the AMC/RO must seek to obtain these 
records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006); see also Tetro v. Gober, 14 Vet. 
App. 100, 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

The Board notes that at the Board hearing the veteran also 
submitted new private medical evidence that revealed that the 
veteran has been diagnosed as having PTSD.  The Board notes 
that the veteran underwent a general VA psychiatric 
examination in August 2001 in which PTSD was not diagnosed.  
After the development directed above is completed, the AMC/RO 
should perform any and all additional development deemed 
necessary, including consideration of providing a VA PTSD 
examination to determine whether the veteran has PTSD based 
on a personal assault during service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA 
notification letter that is 
specifically tailored to the veteran's 
claim of service connection for PTSD 
based on personal assault, including 
providing the veteran notice of the 
types of evidence that may be used to 
collaborate the veteran's account of 
the stressor incident under 38 C.F.R. 
§ 3.304(f)(3).  This letter should also 
comply with the notification 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should further ensure 
compliance with all development 
requirements for a PTSD claim based on 
personal assault outlined in M21-1MR, 
Part III, Subpart iv, Chapter 4, 
Section H30.  Specifically, based on 
the rank and last name provided by the 
veteran's mother in her July 2007 
letter, the AMC/RO should seek to 
confirm that a man of that last name 
and rank worked in same hospital as the 
veteran, at the time that the veteran 
states the rape occurred.  Verify when 
he left that duty assignment.   

3.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its possession 
that are not currently of record.

4.  Contact USPS and obtain a copy of 
any decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its possession 
that are not currently of record.

5.  After the development directed above 
is completed, the AMC/RO should perform 
any and all additional development 
deemed necessary, including 
consideration of providing a VA PTSD 
examination to determine whether the 
veteran has PTSD based on a personal 
assault during service.

6.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to ensure that the veteran had 
been provided with due process of the law, proper notice, and 
to obtain evidentiary development.  No inference should be 
drawn as to the outcome of this matter by the actions herein 
requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




